DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed November 11, 2022 with respect to claims 1 -– 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Castelli et al. (US Patent Application Publication No. 2020/0219497), hereinafter Castelli, in view of Kawakita et al. (US Patent No. 10,713,343), hereinafter Kawakita.
Regarding claim 1, Castelli discloses a method for voice responses (Paragraph 0004, lines 1-2, "Various embodiments for managing voice response systems by one or more processors are described."), the method comprising:
gathering user data from at least one connected device (Paragraph 0024, lines 1-8, "the system may utilize various data sources (e.g., associated with received communications, executed responses, and/or individuals) to perform the management of voice response systems as described herein. The data source(s) utilized may include, for example, any available data sources (perhaps utilized by and/or stored on computing devices) associated with the user(s)"; Paragraph 0025, lines 1-9, "In some embodiments, some of the data utilized is detected by sensors, such as cameras, microphones, biometric sensors, motion sensors, and wireless transceivers (e.g., wireless communications to detect the presence of computing devices), which may be integrated into a computing device associated with the voice response system (e.g., a mobile phone) or another computing device (e.g., a wearable device, such as a smart watch) and/or separate from such devices (e.g., security cameras).");
training a voice response system based on the gathered user data, wherein the trained voice response system includes a plurality of voice menus, one of the plurality of voice menus being dynamically modified to include a set of hierarchical questions relating to an observed interaction or set of interactions with a user (Paragraph 0026, lines 1-3, "In some embodiments, the methods and systems described herein utilize a cognitive analysis that is performed on the available data sources."; Paragraph 0082, lines 1-15, "When a (new) communication (e.g., a voice command) is received (or detected), the system may analyze the communication to determine if the communication includes any references to previously executed responses (e.g., executed by the same chatbot or another chatbot). Keywords and/or key phrases may be utilized to identify such references. As mentioned above, this may be facilitated by tagging data associated with previously executed responses. For example, if a received voice command calls for the system to clean the floor, if the user has previously specified that a particular area (e.g., a rug) is to be cleaned in a different manner, the system may reply with a question (e.g., auditory response) asking for specific instructions (e.g., “Do you want to change the vacuum height for the living room rug?”)."; Paragraph 0100, lines 1-5, "In some embodiments, when more than one similar commands are located on the database, one or more questions are provided to the user to provide clarification as to which command is being referenced. The command may then be executed based on one or more replies from the user."; Performing a cognitive analysis on the available data sources reads on training a voice response system based on the gathered user data, one or more questions provided to the user to provide clarification reads on voice menus including a set of hierarchical questions relating to an observed interaction or set of interactions with a user, and analyzing a communication to determine if the communication includes any references to previously executed responses and replying with a question based on the determination reads on the voice menus being dynamically modified.);
and engaging with the user through the at least one connected device (Paragraph 0012, lines 1-14, " As discussed above, voice response systems, also known as chatbots, talkbots, chatterbots, bots, instant messaging (IM) bots, interactive agents, Artificial Conversational Entities (ACEs), etc., are computer nodes (i.e., devices and/or programs) or artificial intelligence modules which are able to conduct conversations with individuals (or users) through auditory (e.g., speech/voice) or text-based methods. Such programs are often designed to convincingly simulate how humans behave as conversational partners. As such, users may ask questions and provide commands, and the voice response system may respond (e.g., answer a question, perform an action, etc.) based on its knowledge base and/or by analyzing the question/command, providing the best response it can generate.").
Castelli does not specifically disclose: identifying a wakeup signal based on the trained voice response system; determining that user engagement is intended based on identifying the wakeup signal.
Kawakita teaches:
identifying a wakeup signal based on the trained voice response system (Column 3, lines 40-45, "Broadly, this invention provides a portable electronic device that can enable secure access via voice command when the device is physically closed. By using biometric authentication to enable voice access, a user can initiate voice requests to the device securely, including the access of private data."; The biometric authentication to enable voice access reads on identifying a wakeup signal.);
determining that user engagement is intended based on identifying the wakeup signal (Column 6, lines 4-12, "Referring to FIG. 2B, following successful authentication with self-contained biometric authentication system, a user can provide a voice input 220 to the device 200. Voice input 220 can be detected by a microphone (e.g., 211). Voice input 220 can take any suitable form, and in particular embodiments, can include a voice assistant greeting for a voice assistant executed or accessed by the device 200.  Referring to FIG. 2C, in response to a detected voice input 220, a voice engine 222 can process a request."; Allowing a user to provide a voice input after successful authentication with a biometric authentication system reads on determining that user engagement is intended based on identifying the wakeup signal.);
Kawakita teaches identifying a biometric wake signal and determining the user’s intention to interact with the voice response system based on receiving the wake signal in order to provide voice access securely and prevent access to private data without biometric authentication (Column 3, lines 42-47, "By using biometric authentication to enable voice access, a user can initiate voice requests to the device securely, including the access of private data. When voice access has ended, the device can return to a secured state, preventing access without biometric re-authentication.").
Castelli and Kawakita are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castelli to incorporate the teachings of Kawakita to identify a biometric wake signal and determine the user’s intention to interact with the voice response system based on receiving the wake signal.  Doing so would allow for providing voice access securely and preventing access to private data without biometric authentication.
Regarding claim 4, Castelli in view of Kawakita discloses the method as claimed in claim 1.
Kawakita further teaches: wherein the wakeup signal is a change in a biometric parameter recorded on a connected Internet of Things (IoT) device (Column 3, lines 40-45, "Broadly, this invention provides a portable electronic device that can enable secure access via voice command when the device is physically closed. By using biometric authentication to enable voice access, a user can initiate voice requests to the device securely, including the access of private data."; Column 4, lines 16-23, "A biometric sensor 106 can authenticate physical features of a user. In some embodiments, the biometric sensor 106 can sense a feature of a user's hand. In particular embodiments, the biometric sensor 106 can be a fingerprint reader. However, device 100 can include any other suitable biometric sensor, including a palm print reader, an eye scanner (including retinal, iris or sclera matching), or a facial recognition imager, as but a few of many possible examples."; Column 5, lines 16-18, "According to some embodiments, biometric authentication by biometric sensor 106 can occur independently of main processor 110."; Column 10, lines 42-43, "A controller 842 can be connected to biometric sense system 818 over a data path 827.").
Kawakita teaches using a biometric parameter as a wake signal to prevent voice access without biometric authentication (Paragraph 0031, lines 3-8, "By using biometric authentication to enable voice access, a user can initiate voice requests to the device securely, including the access of private data. When voice access has ended, the device can return to a secured state, preventing access without biometric re-authentication.").
Castelli and Kawakita are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castelli in view of Kawakita to further incorporate the teachings of Kawakita to use a biometric parameter as a wake signal.  Doing so would allow for preventing voice access without biometric authentication.
Regarding claim 9, Castelli discloses a computer system for voice responses (Paragraph 0004, lines 1-2, "Various embodiments for managing voice response systems by one or more processors are described."), the method comprising:
one or more processors (Figure 1, Processing Unit 16),
one or more computer-readable memories (Figure 1, Memory 28),
one or more computer-readable tangible storage medium (Figure 1, Memory 28),
and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories (Paragraph 0101, lines 2-6, “The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.”), wherein the computer system is capable of performing a method comprising:
gathering user data from at least one connected device (Paragraph 0024, lines 1-8, "the system may utilize various data sources (e.g., associated with received communications, executed responses, and/or individuals) to perform the management of voice response systems as described herein. The data source(s) utilized may include, for example, any available data sources (perhaps utilized by and/or stored on computing devices) associated with the user(s)"; Paragraph 0025, lines 1-9, "In some embodiments, some of the data utilized is detected by sensors, such as cameras, microphones, biometric sensors, motion sensors, and wireless transceivers (e.g., wireless communications to detect the presence of computing devices), which may be integrated into a computing device associated with the voice response system (e.g., a mobile phone) or another computing device (e.g., a wearable device, such as a smart watch) and/or separate from such devices (e.g., security cameras).");
training a voice response system based on the gathered user data, wherein the trained voice response system includes a plurality of voice menus, one of the plurality of voice menus being dynamically modified to include a set of hierarchical questions relating to an observed interaction or set of interactions with a user (Paragraph 0026, lines 1-3, "In some embodiments, the methods and systems described herein utilize a cognitive analysis that is performed on the available data sources."; Paragraph 0082, lines 1-15, "When a (new) communication (e.g., a voice command) is received (or detected), the system may analyze the communication to determine if the communication includes any references to previously executed responses (e.g., executed by the same chatbot or another chatbot). Keywords and/or key phrases may be utilized to identify such references. As mentioned above, this may be facilitated by tagging data associated with previously executed responses. For example, if a received voice command calls for the system to clean the floor, if the user has previously specified that a particular area (e.g., a rug) is to be cleaned in a different manner, the system may reply with a question (e.g., auditory response) asking for specific instructions (e.g., “Do you want to change the vacuum height for the living room rug?”)."; Paragraph 0100, lines 1-5, "In some embodiments, when more than one similar commands are located on the database, one or more questions are provided to the user to provide clarification as to which command is being referenced. The command may then be executed based on one or more replies from the user."; Performing a cognitive analysis on the available data sources reads on training a voice response system based on the gathered user data, one or more questions provided to the user to provide clarification reads on voice menus including a set of hierarchical questions relating to an observed interaction or set of interactions with a user, and analyzing a communication to determine if the communication includes any references to previously executed responses and replying with a question based on the determination reads on the voice menus being dynamically modified.);
and engaging with the user through the at least one connected device (Paragraph 0012, lines 1-14, " As discussed above, voice response systems, also known as chatbots, talkbots, chatterbots, bots, instant messaging (IM) bots, interactive agents, Artificial Conversational Entities (ACEs), etc., are computer nodes (i.e., devices and/or programs) or artificial intelligence modules which are able to conduct conversations with individuals (or users) through auditory (e.g., speech/voice) or text-based methods. Such programs are often designed to convincingly simulate how humans behave as conversational partners. As such, users may ask questions and provide commands, and the voice response system may respond (e.g., answer a question, perform an action, etc.) based on its knowledge base and/or by analyzing the question/command, providing the best response it can generate.").
Castelli does not specifically disclose: identifying a wakeup signal based on the trained voice response system; determining that user engagement is intended based on identifying the wakeup signal.
Kawakita teaches:
identifying a wakeup signal based on the trained voice response system (Column 3, lines 40-45, "Broadly, this invention provides a portable electronic device that can enable secure access via voice command when the device is physically closed. By using biometric authentication to enable voice access, a user can initiate voice requests to the device securely, including the access of private data."; The biometric authentication to enable voice access reads on identifying a wakeup signal.);
determining that user engagement is intended based on identifying the wakeup signal (Column 6, lines 4-12, "Referring to FIG. 2B, following successful authentication with self-contained biometric authentication system, a user can provide a voice input 220 to the device 200. Voice input 220 can be detected by a microphone (e.g., 211). Voice input 220 can take any suitable form, and in particular embodiments, can include a voice assistant greeting for a voice assistant executed or accessed by the device 200.  Referring to FIG. 2C, in response to a detected voice input 220, a voice engine 222 can process a request."; Allowing a user to provide a voice input after successful authentication with a biometric authentication system reads on determining that user engagement is intended based on identifying the wakeup signal.);
Kawakita teaches identifying a biometric wake signal and determining the user’s intention to interact with the voice response system based on receiving the wake signal in order to provide voice access securely and prevent access to private data without biometric authentication (Column 3, lines 42-47, "By using biometric authentication to enable voice access, a user can initiate voice requests to the device securely, including the access of private data. When voice access has ended, the device can return to a secured state, preventing access without biometric re-authentication.").
Castelli and Kawakita are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castelli to incorporate the teachings of Kawakita to identify a biometric wake signal and determine the user’s intention to interact with the voice response system based on receiving the wake signal.  Doing so would allow for providing voice access securely and preventing access to private data without biometric authentication.
Regarding claim 12, Castelli in view of Kawakita discloses the computer system as claimed in claim 9.
Kawakita further teaches: wherein the wakeup signal is a change in a biometric parameter recorded on a connected Internet of Things (IoT) device (Column 3, lines 40-45, "Broadly, this invention provides a portable electronic device that can enable secure access via voice command when the device is physically closed. By using biometric authentication to enable voice access, a user can initiate voice requests to the device securely, including the access of private data."; Column 4, lines 16-23, "A biometric sensor 106 can authenticate physical features of a user. In some embodiments, the biometric sensor 106 can sense a feature of a user's hand. In particular embodiments, the biometric sensor 106 can be a fingerprint reader. However, device 100 can include any other suitable biometric sensor, including a palm print reader, an eye scanner (including retinal, iris or sclera matching), or a facial recognition imager, as but a few of many possible examples."; Column 5, lines 16-18, "According to some embodiments, biometric authentication by biometric sensor 106 can occur independently of main processor 110."; Column 10, lines 42-43, "A controller 842 can be connected to biometric sense system 818 over a data path 827.").
Kawakita teaches using a biometric parameter as a wake signal to prevent voice access without biometric authentication (Paragraph 0031, lines 3-8, "By using biometric authentication to enable voice access, a user can initiate voice requests to the device securely, including the access of private data. When voice access has ended, the device can return to a secured state, preventing access without biometric re-authentication.").
Castelli and Kawakita are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castelli in view of Kawakita to further incorporate the teachings of Kawakita to use a biometric parameter as a wake signal.  Doing so would allow for preventing voice access without biometric authentication.
Regarding claim 17, Castelli discloses a computer program product for voice responses (Paragraph 0004, lines 1-2, "Various embodiments for managing voice response systems by one or more processors are described."), comprising:
one or more non-transitory computer-readable storage media (Figure 1, Memory 28),
the program instructions executable by a processor (Figure 1, Processing Unit 16) to cause the processor to perform a method (Paragraph 0101, lines 2-6, “The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.”) comprising:
gathering user data from at least one connected device (Paragraph 0024, lines 1-8, "the system may utilize various data sources (e.g., associated with received communications, executed responses, and/or individuals) to perform the management of voice response systems as described herein. The data source(s) utilized may include, for example, any available data sources (perhaps utilized by and/or stored on computing devices) associated with the user(s)"; Paragraph 0025, lines 1-9, "In some embodiments, some of the data utilized is detected by sensors, such as cameras, microphones, biometric sensors, motion sensors, and wireless transceivers (e.g., wireless communications to detect the presence of computing devices), which may be integrated into a computing device associated with the voice response system (e.g., a mobile phone) or another computing device (e.g., a wearable device, such as a smart watch) and/or separate from such devices (e.g., security cameras).");
training a voice response system based on the gathered user data, wherein the trained voice response system includes a plurality of voice menus, one of the plurality of voice menus being dynamically modified to include a set of hierarchical questions relating to an observed interaction or set of interactions with a user (Paragraph 0026, lines 1-3, "In some embodiments, the methods and systems described herein utilize a cognitive analysis that is performed on the available data sources."; Paragraph 0082, lines 1-15, "When a (new) communication (e.g., a voice command) is received (or detected), the system may analyze the communication to determine if the communication includes any references to previously executed responses (e.g., executed by the same chatbot or another chatbot). Keywords and/or key phrases may be utilized to identify such references. As mentioned above, this may be facilitated by tagging data associated with previously executed responses. For example, if a received voice command calls for the system to clean the floor, if the user has previously specified that a particular area (e.g., a rug) is to be cleaned in a different manner, the system may reply with a question (e.g., auditory response) asking for specific instructions (e.g., “Do you want to change the vacuum height for the living room rug?”)."; Paragraph 0100, lines 1-5, "In some embodiments, when more than one similar commands are located on the database, one or more questions are provided to the user to provide clarification as to which command is being referenced. The command may then be executed based on one or more replies from the user."; Performing a cognitive analysis on the available data sources reads on training a voice response system based on the gathered user data, one or more questions provided to the user to provide clarification reads on voice menus including a set of hierarchical questions relating to an observed interaction or set of interactions with a user, and analyzing a communication to determine if the communication includes any references to previously executed responses and replying with a question based on the determination reads on the voice menus being dynamically modified.);
and engaging with the user through the at least one connected device (Paragraph 0012, lines 1-14, " As discussed above, voice response systems, also known as chatbots, talkbots, chatterbots, bots, instant messaging (IM) bots, interactive agents, Artificial Conversational Entities (ACEs), etc., are computer nodes (i.e., devices and/or programs) or artificial intelligence modules which are able to conduct conversations with individuals (or users) through auditory (e.g., speech/voice) or text-based methods. Such programs are often designed to convincingly simulate how humans behave as conversational partners. As such, users may ask questions and provide commands, and the voice response system may respond (e.g., answer a question, perform an action, etc.) based on its knowledge base and/or by analyzing the question/command, providing the best response it can generate.").
Castelli does not specifically disclose: identifying a wakeup signal based on the trained voice response system; determining that user engagement is intended based on identifying the wakeup signal.
Kawakita teaches:
identifying a wakeup signal based on the trained voice response system (Column 3, lines 40-45, "Broadly, this invention provides a portable electronic device that can enable secure access via voice command when the device is physically closed. By using biometric authentication to enable voice access, a user can initiate voice requests to the device securely, including the access of private data."; The biometric authentication to enable voice access reads on identifying a wakeup signal.);
determining that user engagement is intended based on identifying the wakeup signal (Column 6, lines 4-12, "Referring to FIG. 2B, following successful authentication with self-contained biometric authentication system, a user can provide a voice input 220 to the device 200. Voice input 220 can be detected by a microphone (e.g., 211). Voice input 220 can take any suitable form, and in particular embodiments, can include a voice assistant greeting for a voice assistant executed or accessed by the device 200.  Referring to FIG. 2C, in response to a detected voice input 220, a voice engine 222 can process a request."; Allowing a user to provide a voice input after successful authentication with a biometric authentication system reads on determining that user engagement is intended based on identifying the wakeup signal.);
Kawakita teaches identifying a biometric wake signal and determining the user’s intention to interact with the voice response system based on receiving the wake signal in order to provide voice access securely and prevent access to private data without biometric authentication (Column 3, lines 42-47, "By using biometric authentication to enable voice access, a user can initiate voice requests to the device securely, including the access of private data. When voice access has ended, the device can return to a secured state, preventing access without biometric re-authentication.").
Castelli and Kawakita are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castelli to incorporate the teachings of Kawakita to identify a biometric wake signal and determine the user’s intention to interact with the voice response system based on receiving the wake signal.  Doing so would allow for providing voice access securely and preventing access to private data without biometric authentication.
Regarding claim 20, Castelli in view of Kawakita discloses the computer program product as claimed in claim 17.
Kawakita further teaches: wherein the wakeup signal is a change in a biometric parameter recorded on a connected Internet of Things (IoT) device (Column 3, lines 40-45, "Broadly, this invention provides a portable electronic device that can enable secure access via voice command when the device is physically closed. By using biometric authentication to enable voice access, a user can initiate voice requests to the device securely, including the access of private data."; Column 4, lines 16-23, "A biometric sensor 106 can authenticate physical features of a user. In some embodiments, the biometric sensor 106 can sense a feature of a user's hand. In particular embodiments, the biometric sensor 106 can be a fingerprint reader. However, device 100 can include any other suitable biometric sensor, including a palm print reader, an eye scanner (including retinal, iris or sclera matching), or a facial recognition imager, as but a few of many possible examples."; Column 5, lines 16-18, "According to some embodiments, biometric authentication by biometric sensor 106 can occur independently of main processor 110."; Column 10, lines 42-43, "A controller 842 can be connected to biometric sense system 818 over a data path 827.").
Kawakita teaches using a biometric parameter as a wake signal to prevent voice access without biometric authentication (Paragraph 0031, lines 3-8, "By using biometric authentication to enable voice access, a user can initiate voice requests to the device securely, including the access of private data. When voice access has ended, the device can return to a secured state, preventing access without biometric re-authentication.").
Castelli and Kawakita are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castelli in view of Kawakita to further incorporate the teachings of Kawakita to use a biometric parameter as a wake signal.  Doing so would allow for preventing voice access without biometric authentication.
Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Castelli in view of Kawakita, and further in view of Gordon et al. (US Patent Application Publication No. 2018/0197439), hereinafter Gordon.
Regarding claim 2, Castelli in view of Kawakita discloses the method as claimed in claim 1, but does not specifically disclose: wherein the at least one connected device is an augmentative and alternative communication device.
Gordon teaches:
wherein the at least one connected device is an augmentative and alternative communication device (Paragraph 0035, lines 1-4, "In some embodiments, the speech enhancement system 1a may further include an AAC device (not shown) that make coping with speech disorders (e.g., dysarthria) easier.").
Gordon teaches the use of an augmentative and alternative communication device with a voice response system to allow for the use of the voice response system without requiring fully intelligible speech.  (Paragraph 0035, lines 4-8, "The AAC device may include a speech synthesis module, a text-based telephones, etc. which allow individuals (who are not intelligible, or may be in the later stages of a progressive illness), to continue to be able to communicate without the need for fully intelligible speech.").
Castelli, Kawakita, and Gordon are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castelli in view of Kawakita to incorporate the teachings of Gordon to use an augmentative and alternative communication device with a voice response system.  Doing so would allow for the use of a voice response system without requiring fully intelligible speech.
Regarding claim 10, Castelli in view of Kawakita discloses the computer system as claimed in claim 9, but does not specifically disclose: wherein the at least one connected device is an augmentative and alternative communication device.
Gordon teaches:
wherein the at least one connected device is an augmentative and alternative communication device (Paragraph 0035, lines 1-4, "In some embodiments, the speech enhancement system 1a may further include an AAC device (not shown) that make coping with speech disorders (e.g., dysarthria) easier.").
Gordon teaches the use of an augmentative and alternative communication device with a voice response system to allow for the use of the voice response system without requiring fully intelligible speech.  (Paragraph 0035, lines 4-8, "The AAC device may include a speech synthesis module, a text-based telephones, etc. which allow individuals (who are not intelligible, or may be in the later stages of a progressive illness), to continue to be able to communicate without the need for fully intelligible speech.").
Castelli, Kawakita, and Gordon are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castelli in view of Kawakita to incorporate the teachings of Gordon to use an augmentative and alternative communication device with a voice response system.  Doing so would allow for the use of a voice response system without requiring fully intelligible speech.
Regarding claim 18, Castelli in view of Kawakita discloses the computer program product as claimed in claim 17, but does not specifically disclose: wherein the at least one connected device is an augmentative and alternative communication device.
Gordon teaches:
wherein the at least one connected device is an augmentative and alternative communication device (Paragraph 0035, lines 1-4, "In some embodiments, the speech enhancement system 1a may further include an AAC device (not shown) that make coping with speech disorders (e.g., dysarthria) easier.").
Gordon teaches the use of an augmentative and alternative communication device with a voice response system to allow for the use of the voice response system without requiring fully intelligible speech.  (Paragraph 0035, lines 4-8, "The AAC device may include a speech synthesis module, a text-based telephones, etc. which allow individuals (who are not intelligible, or may be in the later stages of a progressive illness), to continue to be able to communicate without the need for fully intelligible speech.").
Castelli, Kawakita, and Gordon are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castelli in view of Kawakita to incorporate the teachings of Gordon to use an augmentative and alternative communication device with a voice response system.  Doing so would allow for the use of a voice response system without requiring fully intelligible speech.
Claims 3, 7 – 8, 11, 15 – 16, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Castelli in view of Kawakita, and further in view of Mukherjee et al. (US 2020/0219498), hereinafter Mukherjee.
Regarding claim 3, Castelli in view of Kawakita discloses the method as claimed in claim 1, but does not specifically disclose: wherein training the voice response system based on the gathered user data further comprises: predicting a topic of a voice request using a long short term memory recurrent neural network.
Mukherjee teaches:
wherein training the voice response system based on the gathered user data further comprises: predicting a topic of a voice request using a long short term memory recurrent neural network (Paragraph 0074, lines 1-21, "In some embodiments, the operation of the chatbot system is performed utilizing a contextual situation analysis. For example, the system may collect and/or monitor audio and visual information from various sources, such as cameras, microphones, mood capturing units (e.g., utilizing cameras, microphones, biometric sensors, etc.), via, for example, wireless communications. The contextual situation and environmental conditions of the user may be determined to dynamically configure system (or user) preferences and/or otherwise perform the functionality described herein. In some embodiments, the input parameters that are utilized by the system in order to understand the cognitive state of the user with respect to the chatbot operation (and/or the operation of any computing nodes) may include, for example, the user's mood and cognitive state (e.g., monitored/determined via wearable devices, cameras, etc.), the time of the day (e.g., temporal metric), the user's schedule/calendar (and/or events/items listed thereon), conversations (e.g., conversation monitoring via a long short-term memory (LSTM) module or model), and geo-spatial metrics (e.g., the user's location determined via GPS or otherwise)."; Performing the operation of the chatbot system utilizing contextual situation analysis reads on predicting a topic of a voice request, and a long short-term memory (LSTM) model reads on a long short term memory recurrent neural network.).
Mukherjee teaches using a long short-term memory (LSTM) model to perform the operation of the chatbot system utilizing contextual situation analysis in order to understand the user's communications and reactions (Paragraph 0075, lines 1-8, "In some embodiments, the system utilizes a temporal buffering module or functionality. For example, the computing device utilized may include a LSTM module that is capable of buffering a sequence of commands (or communications). NLP may be utilized for semantic and syntactic information processing to understand the user's communications (e.g., commands, questions or queries, statements, assertions, etc.) and reactions (e.g., moods).").
Castelli, Kawakita, and Mukherjee are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castelli in view of Kawakita to incorporate the teachings of Mukherjee to use a long short-term memory (LSTM) model to perform the operation of the chatbot system utilizing contextual situation analysis.  Doing so would allow for understanding the user's communications and reactions.
Regarding claim 7, Castelli in view of Kawakita discloses the method as claimed in claim 1.
Castelli further teaches:
wherein the user data is stored in a database, and wherein the database is updated, based on engagement with the user, to correlate the user data with a predicted user topic (Paragraph 0022, lines 1-9, "In some embodiments, the system (and/or an analysis engine and/or a cognitive module utilized thereby) utilizes a service that is associated with a calendar (or schedule) that may extract events therefrom (and/or from the user's devices), perform historical data monitoring, and store such data in a database (e.g., on the cloud), which may be tagged with relevant information. Such may be performed to create indexed and/or searchable metadata that may be associated with events or actions (or generated responses).").
Castelli in view of Kawakita does not specifically disclose: the user topic predicted by a long short term memory recurrent neural network.
Mukherjee teaches:
the user topic predicted by a long short term memory recurrent neural network (Paragraph 0074, lines 1-21, "In some embodiments, the operation of the chatbot system is performed utilizing a contextual situation analysis. For example, the system may collect and/or monitor audio and visual information from various sources, such as cameras, microphones, mood capturing units (e.g., utilizing cameras, microphones, biometric sensors, etc.), via, for example, wireless communications. The contextual situation and environmental conditions of the user may be determined to dynamically configure system (or user) preferences and/or otherwise perform the functionality described herein. In some embodiments, the input parameters that are utilized by the system in order to understand the cognitive state of the user with respect to the chatbot operation (and/or the operation of any computing nodes) may include, for example, the user's mood and cognitive state (e.g., monitored/determined via wearable devices, cameras, etc.), the time of the day (e.g., temporal metric), the user's schedule/calendar (and/or events/items listed thereon), conversations (e.g., conversation monitoring via a long short-term memory (LSTM) module or model), and geo-spatial metrics (e.g., the user's location determined via GPS or otherwise)."; Performing the operation of the chatbot system utilizing contextual situation analysis reads on predicting a user topic, and a long short-term memory (LSTM) model reads on a long short term memory recurrent neural network.).
Mukherjee teaches using a long short-term memory (LSTM) model to perform the operation of the chatbot system utilizing contextual situation analysis in order to understand the user's communications and reactions (Paragraph 0075, lines 1-8, "In some embodiments, the system utilizes a temporal buffering module or functionality. For example, the computing device utilized may include a LSTM module that is capable of buffering a sequence of commands (or communications). NLP may be utilized for semantic and syntactic information processing to understand the user's communications (e.g., commands, questions or queries, statements, assertions, etc.) and reactions (e.g., moods).").
Castelli, Kawakita, and Mukherjee are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castelli in view of Kawakita to incorporate the teachings of Mukherjee to use a long short-term memory (LSTM) model to perform the operation of the chatbot system utilizing contextual situation analysis.  Doing so would allow for understanding the user's communications and reactions.
Regarding claim 8, Castelli in view of Kawakita and Mukherjee discloses the method as claimed in claim 7.
Castelli further discloses:
wherein the plurality of voice menus are stored in the database, and wherein each of the plurality of voice menus is dynamically amended by the voice response system based on the gathered data (Paragraph 0026, lines 1-3, "In some embodiments, the methods and systems described herein utilize a cognitive analysis that is performed on the available data sources."; Paragraph 0082, lines 1-15, "When a (new) communication (e.g., a voice command) is received (or detected), the system may analyze the communication to determine if the communication includes any references to previously executed responses (e.g., executed by the same chatbot or another chatbot). Keywords and/or key phrases may be utilized to identify such references. As mentioned above, this may be facilitated by tagging data associated with previously executed responses. For example, if a received voice command calls for the system to clean the floor, if the user has previously specified that a particular area (e.g., a rug) is to be cleaned in a different manner, the system may reply with a question (e.g., auditory response) asking for specific instructions (e.g., “Do you want to change the vacuum height for the living room rug?”)."; Paragraph 0100, lines 1-5, "In some embodiments, when more than one similar commands are located on the database, one or more questions are provided to the user to provide clarification as to which command is being referenced. The command may then be executed based on one or more replies from the user."; Questions provided when more than one similar commands are located in the database reads on voice menus stored in the database, and analyzing a communication to determine if the communication includes any references to previously executed responses and replying with a question based on the determination reads on the voice menus being dynamically amended based on the gathered data.).
Regarding claim 11, Castelli in view of Kawakita discloses the computer system as claimed in claim 9, but does not specifically disclose: wherein training the voice response system based on the gathered user data further comprises: predicting a topic of a voice request using a long short term memory recurrent neural network.
Mukherjee teaches:
wherein training the voice response system based on the gathered user data further comprises: predicting a topic of a voice request using a long short term memory recurrent neural network (Paragraph 0074, lines 1-21, "In some embodiments, the operation of the chatbot system is performed utilizing a contextual situation analysis. For example, the system may collect and/or monitor audio and visual information from various sources, such as cameras, microphones, mood capturing units (e.g., utilizing cameras, microphones, biometric sensors, etc.), via, for example, wireless communications. The contextual situation and environmental conditions of the user may be determined to dynamically configure system (or user) preferences and/or otherwise perform the functionality described herein. In some embodiments, the input parameters that are utilized by the system in order to understand the cognitive state of the user with respect to the chatbot operation (and/or the operation of any computing nodes) may include, for example, the user's mood and cognitive state (e.g., monitored/determined via wearable devices, cameras, etc.), the time of the day (e.g., temporal metric), the user's schedule/calendar (and/or events/items listed thereon), conversations (e.g., conversation monitoring via a long short-term memory (LSTM) module or model), and geo-spatial metrics (e.g., the user's location determined via GPS or otherwise)."; Performing the operation of the chatbot system utilizing contextual situation analysis reads on predicting a topic of a voice request, and a long short-term memory (LSTM) model reads on a long short term memory recurrent neural network.).
Mukherjee teaches using a long short-term memory (LSTM) model to perform the operation of the chatbot system utilizing contextual situation analysis in order to understand the user's communications and reactions (Paragraph 0075, lines 1-8, "In some embodiments, the system utilizes a temporal buffering module or functionality. For example, the computing device utilized may include a LSTM module that is capable of buffering a sequence of commands (or communications). NLP may be utilized for semantic and syntactic information processing to understand the user's communications (e.g., commands, questions or queries, statements, assertions, etc.) and reactions (e.g., moods).").
Castelli, Kawakita, and Mukherjee are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castelli in view of Kawakita to incorporate the teachings of Mukherjee to use a long short-term memory (LSTM) model to perform the operation of the chatbot system utilizing contextual situation analysis.  Doing so would allow for understanding the user's communications and reactions.
Regarding claim 15, Castelli in view of Kawakita discloses the computer system as claimed in claim 9.
Castelli further teaches:
wherein the user data is stored in a database, and wherein the database is updated, based on engagement with the user, to correlate the user data with a predicted user topic (Paragraph 0022, lines 1-9, "In some embodiments, the system (and/or an analysis engine and/or a cognitive module utilized thereby) utilizes a service that is associated with a calendar (or schedule) that may extract events therefrom (and/or from the user's devices), perform historical data monitoring, and store such data in a database (e.g., on the cloud), which may be tagged with relevant information. Such may be performed to create indexed and/or searchable metadata that may be associated with events or actions (or generated responses).").
Castelli in view of Kawakita does not specifically disclose: the user topic predicted by a long short term memory recurrent neural network.
Mukherjee teaches:
the user topic predicted by a long short term memory recurrent neural network (Paragraph 0074, lines 1-21, "In some embodiments, the operation of the chatbot system is performed utilizing a contextual situation analysis. For example, the system may collect and/or monitor audio and visual information from various sources, such as cameras, microphones, mood capturing units (e.g., utilizing cameras, microphones, biometric sensors, etc.), via, for example, wireless communications. The contextual situation and environmental conditions of the user may be determined to dynamically configure system (or user) preferences and/or otherwise perform the functionality described herein. In some embodiments, the input parameters that are utilized by the system in order to understand the cognitive state of the user with respect to the chatbot operation (and/or the operation of any computing nodes) may include, for example, the user's mood and cognitive state (e.g., monitored/determined via wearable devices, cameras, etc.), the time of the day (e.g., temporal metric), the user's schedule/calendar (and/or events/items listed thereon), conversations (e.g., conversation monitoring via a long short-term memory (LSTM) module or model), and geo-spatial metrics (e.g., the user's location determined via GPS or otherwise)."; Performing the operation of the chatbot system utilizing contextual situation analysis reads on predicting a user topic, and a long short-term memory (LSTM) model reads on a long short term memory recurrent neural network.).
Mukherjee teaches using a long short-term memory (LSTM) model to perform the operation of the chatbot system utilizing contextual situation analysis in order to understand the user's communications and reactions (Paragraph 0075, lines 1-8, "In some embodiments, the system utilizes a temporal buffering module or functionality. For example, the computing device utilized may include a LSTM module that is capable of buffering a sequence of commands (or communications). NLP may be utilized for semantic and syntactic information processing to understand the user's communications (e.g., commands, questions or queries, statements, assertions, etc.) and reactions (e.g., moods).").
Castelli, Kawakita, and Mukherjee are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castelli in view of Kawakita to incorporate the teachings of Mukherjee to use a long short-term memory (LSTM) model to perform the operation of the chatbot system utilizing contextual situation analysis.  Doing so would allow for understanding the user's communications and reactions.
Regarding claim 16, Castelli in view of Castelli in view of Kawakita and Mukherjee discloses the computer system as claimed in claim 15.
Castelli further discloses:
wherein the plurality of voice menus are stored in the database, and wherein each of the plurality of voice menus is dynamically amended by the voice response system based on the gathered data (Paragraph 0026, lines 1-3, "In some embodiments, the methods and systems described herein utilize a cognitive analysis that is performed on the available data sources."; Paragraph 0082, lines 1-15, "When a (new) communication (e.g., a voice command) is received (or detected), the system may analyze the communication to determine if the communication includes any references to previously executed responses (e.g., executed by the same chatbot or another chatbot). Keywords and/or key phrases may be utilized to identify such references. As mentioned above, this may be facilitated by tagging data associated with previously executed responses. For example, if a received voice command calls for the system to clean the floor, if the user has previously specified that a particular area (e.g., a rug) is to be cleaned in a different manner, the system may reply with a question (e.g., auditory response) asking for specific instructions (e.g., “Do you want to change the vacuum height for the living room rug?”)."; Paragraph 0100, lines 1-5, "In some embodiments, when more than one similar commands are located on the database, one or more questions are provided to the user to provide clarification as to which command is being referenced. The command may then be executed based on one or more replies from the user."; Questions provided when more than one similar commands are located in the database reads on voice menus stored in the database, and analyzing a communication to determine if the communication includes any references to previously executed responses and replying with a question based on the determination reads on the voice menus being dynamically amended based on the gathered data.).
Regarding claim 19, Castelli in view of Kawakita discloses the computer program product as claimed in claim 17, but does not specifically disclose: wherein training the voice response system based on the gathered user data further comprises: predicting a topic of a voice request using a long short term memory recurrent neural network.
Mukherjee teaches:
wherein training the voice response system based on the gathered user data further comprises: predicting a topic of a voice request using a long short term memory recurrent neural network (Paragraph 0074, lines 1-21, "In some embodiments, the operation of the chatbot system is performed utilizing a contextual situation analysis. For example, the system may collect and/or monitor audio and visual information from various sources, such as cameras, microphones, mood capturing units (e.g., utilizing cameras, microphones, biometric sensors, etc.), via, for example, wireless communications. The contextual situation and environmental conditions of the user may be determined to dynamically configure system (or user) preferences and/or otherwise perform the functionality described herein. In some embodiments, the input parameters that are utilized by the system in order to understand the cognitive state of the user with respect to the chatbot operation (and/or the operation of any computing nodes) may include, for example, the user's mood and cognitive state (e.g., monitored/determined via wearable devices, cameras, etc.), the time of the day (e.g., temporal metric), the user's schedule/calendar (and/or events/items listed thereon), conversations (e.g., conversation monitoring via a long short-term memory (LSTM) module or model), and geo-spatial metrics (e.g., the user's location determined via GPS or otherwise)."; Performing the operation of the chatbot system utilizing contextual situation analysis reads on predicting a topic of a voice request, and a long short-term memory (LSTM) model reads on a long short term memory recurrent neural network.).
Mukherjee teaches using a long short-term memory (LSTM) model to perform the operation of the chatbot system utilizing contextual situation analysis in order to understand the user's communications and reactions (Paragraph 0075, lines 1-8, "In some embodiments, the system utilizes a temporal buffering module or functionality. For example, the computing device utilized may include a LSTM module that is capable of buffering a sequence of commands (or communications). NLP may be utilized for semantic and syntactic information processing to understand the user's communications (e.g., commands, questions or queries, statements, assertions, etc.) and reactions (e.g., moods).").
Castelli, Kawakita, and Mukherjee are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castelli in view of Kawakita to incorporate the teachings of Mukherjee to use a long short-term memory (LSTM) model to perform the operation of the chatbot system utilizing contextual situation analysis.  Doing so would allow for understanding the user's communications and reactions.
Regarding claim 23, Castelli in view of Kawakita discloses the computer program product as claimed in claim 17.
Castelli further teaches:
wherein the user data is stored in a database, and wherein the database is updated, based on engagement with the user, to correlate the user data with a predicted user topic (Paragraph 0022, lines 1-9, "In some embodiments, the system (and/or an analysis engine and/or a cognitive module utilized thereby) utilizes a service that is associated with a calendar (or schedule) that may extract events therefrom (and/or from the user's devices), perform historical data monitoring, and store such data in a database (e.g., on the cloud), which may be tagged with relevant information. Such may be performed to create indexed and/or searchable metadata that may be associated with events or actions (or generated responses).").
Castelli in view of Kawakita does not specifically disclose: the user topic predicted by a long short term memory recurrent neural network.
Mukherjee teaches:
the user topic predicted by a long short term memory recurrent neural network (Paragraph 0074, lines 1-21, "In some embodiments, the operation of the chatbot system is performed utilizing a contextual situation analysis. For example, the system may collect and/or monitor audio and visual information from various sources, such as cameras, microphones, mood capturing units (e.g., utilizing cameras, microphones, biometric sensors, etc.), via, for example, wireless communications. The contextual situation and environmental conditions of the user may be determined to dynamically configure system (or user) preferences and/or otherwise perform the functionality described herein. In some embodiments, the input parameters that are utilized by the system in order to understand the cognitive state of the user with respect to the chatbot operation (and/or the operation of any computing nodes) may include, for example, the user's mood and cognitive state (e.g., monitored/determined via wearable devices, cameras, etc.), the time of the day (e.g., temporal metric), the user's schedule/calendar (and/or events/items listed thereon), conversations (e.g., conversation monitoring via a long short-term memory (LSTM) module or model), and geo-spatial metrics (e.g., the user's location determined via GPS or otherwise)."; Performing the operation of the chatbot system utilizing contextual situation analysis reads on predicting a user topic, and a long short-term memory (LSTM) model reads on a long short term memory recurrent neural network.).
Mukherjee teaches using a long short-term memory (LSTM) model to perform the operation of the chatbot system utilizing contextual situation analysis in order to understand the user's communications and reactions (Paragraph 0075, lines 1-8, "In some embodiments, the system utilizes a temporal buffering module or functionality. For example, the computing device utilized may include a LSTM module that is capable of buffering a sequence of commands (or communications). NLP may be utilized for semantic and syntactic information processing to understand the user's communications (e.g., commands, questions or queries, statements, assertions, etc.) and reactions (e.g., moods).").
Castelli, Kawakita, and Mukherjee are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castelli in view of Kawakita to incorporate the teachings of Mukherjee to use a long short-term memory (LSTM) model to perform the operation of the chatbot system utilizing contextual situation analysis.  Doing so would allow for understanding the user's communications and reactions.
Claims 5, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Castelli in view of Kawakita, and further in view of Margolin (US Patent Application Publication No. 2021/0406218).
Regarding claim 5, Castelli in view of Kawakita discloses the method as claimed in claim 1, but does not specifically disclose: wherein determining that user engagement is intended further comprises: using a random forest algorithm to perform a binary classification of the gathered user data.
Margolin teaches:
wherein determining that user engagement is intended further comprises: using a random forest algorithm to perform a binary classification of the gathered user data (Paragraph 0034, lines 1-4, "The machine learning-trained classifier 216 may implement specific algorithms to process the query data and/or the user data to determine the answer likelihood metric."; Paragraph 0064, lines 1-6, "For example, when training machine learning-trained classifier 216, one or more training data sets of training datasets 126 for queries having different features and feature values may be processed using a supervised machine learning algorithm or technique, such as gradient boosting or random forest algorithms."; Paragraph 0064, lines 20-23, "Thus, training datasets 126 may include queries falling into specific classifications, such as an answerable query or non-answerable query.").
Margolin teaches using a random forest algorithm to perform a binary classification of user data can allow for more efficient use of computing resources (Paragraph 0011, lines 1-10, "The subject technology provides for utilizing machine learning algorithms and treating the technical problem as a recommendation system. Improving the detection and filtering of relationships between users and queries can result in more efficient usage of computing resources—there is less network bandwidth used for individual requests made for each detected user-query relationship, for example, and computing load is reduced on a processing server that may have to attempt to process multiple queries for all possible users of a pool.”).
Castelli, Kawakita, and Margolin are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castelli in view of Kawakita to incorporate the teachings of Margolin to use a random forest algorithm to perform a binary classification of user data.  Doing so would allow for more efficient use of computing resources.
Regarding claim 13, Castelli in view of Kawakita discloses the computer system as claimed in claim 9, but does not specifically disclose: wherein determining that user engagement is intended further comprises: using a random forest algorithm to perform a binary classification of the gathered user data.
Margolin teaches:
wherein determining that user engagement is intended further comprises: using a random forest algorithm to perform a binary classification of the gathered user data (Paragraph 0034, lines 1-4, "The machine learning-trained classifier 216 may implement specific algorithms to process the query data and/or the user data to determine the answer likelihood metric."; Paragraph 0064, lines 1-6, "For example, when training machine learning-trained classifier 216, one or more training data sets of training datasets 126 for queries having different features and feature values may be processed using a supervised machine learning algorithm or technique, such as gradient boosting or random forest algorithms."; Paragraph 0064, lines 20-23, "Thus, training datasets 126 may include queries falling into specific classifications, such as an answerable query or non-answerable query.").
Margolin teaches using a random forest algorithm to perform a binary classification of user data can allow for more efficient use of computing resources (Paragraph 0011, lines 1-10, "The subject technology provides for utilizing machine learning algorithms and treating the technical problem as a recommendation system. Improving the detection and filtering of relationships between users and queries can result in more efficient usage of computing resources—there is less network bandwidth used for individual requests made for each detected user-query relationship, for example, and computing load is reduced on a processing server that may have to attempt to process multiple queries for all possible users of a pool.”).
Castelli, Kawakita, and Margolin are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castelli in view of Kawakita to incorporate the teachings of Margolin to use a random forest algorithm to perform a binary classification of user data.  Doing so would allow for more efficient use of computing resources.
Regarding claim 21, Castelli in view of Kawakita discloses the computer program product as claimed in claim 17, but does not specifically disclose: wherein determining that user engagement is intended further comprises: using a random forest algorithm to perform a binary classification of the gathered user data.
Margolin teaches:
wherein determining that user engagement is intended further comprises: using a random forest algorithm to perform a binary classification of the gathered user data (Paragraph 0034, lines 1-4, "The machine learning-trained classifier 216 may implement specific algorithms to process the query data and/or the user data to determine the answer likelihood metric."; Paragraph 0064, lines 1-6, "For example, when training machine learning-trained classifier 216, one or more training data sets of training datasets 126 for queries having different features and feature values may be processed using a supervised machine learning algorithm or technique, such as gradient boosting or random forest algorithms."; Paragraph 0064, lines 20-23, "Thus, training datasets 126 may include queries falling into specific classifications, such as an answerable query or non-answerable query.").
Margolin teaches using a random forest algorithm to perform a binary classification of user data can allow for more efficient use of computing resources (Paragraph 0011, lines 1-10, "The subject technology provides for utilizing machine learning algorithms and treating the technical problem as a recommendation system. Improving the detection and filtering of relationships between users and queries can result in more efficient usage of computing resources—there is less network bandwidth used for individual requests made for each detected user-query relationship, for example, and computing load is reduced on a processing server that may have to attempt to process multiple queries for all possible users of a pool.”).
Castelli, Kawakita, and Margolin are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castelli in view of Kawakita to incorporate the teachings of Margolin to use a random forest algorithm to perform a binary classification of user data.  Doing so would allow for more efficient use of computing resources.
Claims 6, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Castelli in view of Kawakita, and further in view of Demsey (US Patent No. 9,374,464).
Regarding claim 6, Castelli in view of Kawakita discloses the method as claimed in claim 1, but does not specifically disclose: wherein engaging with the user through the at least one connected device further comprises: providing the user with a customized menu based on the user data; analyzing user feedback; and predicting a user topic.
Demsey teaches:
wherein engaging with the user through the at least one connected device further comprises: providing the user with a customized menu based on the user data (Column 9, lines 19-21, "The menu application may also generate content for a customized menu based upon the received inputs from the user, call data, and/or user data.");
analyzing user feedback (Column 11, lines 20-29, "After the determined IVR response is transmitted to the user, the IVR system 136 may receive additional call data from the user. The IVR system 136 may transmit the new call data to the correlating system 102. Correlating system 102 at step 322 may receive the call data relating to interactions with the IVR system 136 by the user. Then, at step 324, the correlating system 102 may update the newly received call data from an IVR system 136 with the retrieved user data and call data stored in the database 102A."; The additional call data reads on the user feedback.);
and predicting a user topic (Column 10, lines 48-52, "At step 318, the correlating system 102 may determine an IVR response for the IVR system 136 to transmit to the user based on the received call data and the retrieved user data and call data when the confidence score is within the threshold value."; Column 9, lines 15-18, "When the call data and user data reflects that the user is a sports fan, the customized menu, customized content, and/or customized advertisements may related to sports topics."; Determining that the call data is associated with a topic reads on predicting a user topic.).
Demsey teaches providing a user with customized menus based on received user data and using additional data received from the user to predict a topic associated with the user can allow for providing content targeted to the user (Column 3, lines 46-51, " The present disclosure relates to systems and methods that may provide dynamic interactive voice response (“IVR”) systems that can provide targeted content and/or advertisements based on telephone calls by users to IVR systems and based on online user data related to the user making the telephone call.")
Castelli, Kawakita, and Demsey are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castelli in view of Kawakita to incorporate the teachings of Demsey to provide a user with customized menus based on received user data and use additional data received from the user to predict a topic associated with the user.  Doing so would allow for providing content targeted to the user.
Regarding claim 14, Castelli in view of Kawakita discloses the computer system as claimed in claim 9, but does not specifically disclose: wherein engaging with the user through the at least one connected device further comprises: providing the user with a customized menu based on the user data; analyzing user feedback; and predicting a user topic.
Demsey teaches:
wherein engaging with the user through the at least one connected device further comprises: providing the user with a customized menu based on the user data (Column 9, lines 19-21, "The menu application may also generate content for a customized menu based upon the received inputs from the user, call data, and/or user data.");
analyzing user feedback (Column 11, lines 20-29, "After the determined IVR response is transmitted to the user, the IVR system 136 may receive additional call data from the user. The IVR system 136 may transmit the new call data to the correlating system 102. Correlating system 102 at step 322 may receive the call data relating to interactions with the IVR system 136 by the user. Then, at step 324, the correlating system 102 may update the newly received call data from an IVR system 136 with the retrieved user data and call data stored in the database 102A."; The additional call data reads on the user feedback.);
and predicting a user topic (Column 10, lines 48-52, "At step 318, the correlating system 102 may determine an IVR response for the IVR system 136 to transmit to the user based on the received call data and the retrieved user data and call data when the confidence score is within the threshold value."; Column 9, lines 15-18, "When the call data and user data reflects that the user is a sports fan, the customized menu, customized content, and/or customized advertisements may related to sports topics."; Determining that the call data is associated with a topic reads on predicting a user topic.).
Demsey teaches providing a user with customized menus based on received user data and using additional data received from the user to predict a topic associated with the user can allow for providing content targeted to the user (Column 3, lines 46-51, " The present disclosure relates to systems and methods that may provide dynamic interactive voice response (“IVR”) systems that can provide targeted content and/or advertisements based on telephone calls by users to IVR systems and based on online user data related to the user making the telephone call.")
Castelli, Kawakita, and Demsey are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castelli in view of Kawakita to incorporate the teachings of Demsey to provide a user with customized menus based on received user data and use additional data received from the user to predict a topic associated with the user.  Doing so would allow for providing content targeted to the user.
Regarding claim 22, Castelli in view of Kawakita discloses the computer program product as claimed in claim 17, but does not specifically disclose: wherein engaging with the user through the at least one connected device further comprises: providing the user with a customized menu based on the user data; analyzing user feedback; and predicting a user topic.
Demsey teaches:
wherein engaging with the user through the at least one connected device further comprises: providing the user with a customized menu based on the user data (Column 9, lines 19-21, "The menu application may also generate content for a customized menu based upon the received inputs from the user, call data, and/or user data.");
analyzing user feedback (Column 11, lines 20-29, "After the determined IVR response is transmitted to the user, the IVR system 136 may receive additional call data from the user. The IVR system 136 may transmit the new call data to the correlating system 102. Correlating system 102 at step 322 may receive the call data relating to interactions with the IVR system 136 by the user. Then, at step 324, the correlating system 102 may update the newly received call data from an IVR system 136 with the retrieved user data and call data stored in the database 102A."; The additional call data reads on the user feedback.);
and predicting a user topic (Column 10, lines 48-52, "At step 318, the correlating system 102 may determine an IVR response for the IVR system 136 to transmit to the user based on the received call data and the retrieved user data and call data when the confidence score is within the threshold value."; Column 9, lines 15-18, "When the call data and user data reflects that the user is a sports fan, the customized menu, customized content, and/or customized advertisements may related to sports topics."; Determining that the call data is associated with a topic reads on predicting a user topic.).
Demsey teaches providing a user with customized menus based on received user data and using additional data received from the user to predict a topic associated with the user can allow for providing content targeted to the user (Column 3, lines 46-51, " The present disclosure relates to systems and methods that may provide dynamic interactive voice response (“IVR”) systems that can provide targeted content and/or advertisements based on telephone calls by users to IVR systems and based on online user data related to the user making the telephone call.")
Castelli, Kawakita, and Demsey are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castelli in view of Kawakita to incorporate the teachings of Demsey to provide a user with customized menus based on received user data and use additional data received from the user to predict a topic associated with the user.  Doing so would allow for providing content targeted to the user.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over McMahon et al. (US Patent No. 10,614,800), hereinafter McMahon, in view of Kandpal et al. (“Contextual Chatbot for Healthcare Purposes using Deep Learning”), hereinafter Kandpal.
Regarding claim 24, McMahon discloses a method for voice responses, the method comprising:
receiving a non-routine request from a user (Column 8, lines 40-47, "Another aspect of the development platform is that, instead of requiring a developer or administrator to manually create an entire interaction model (directly or indirectly), the development platform provides a pre-populated general interaction model that can handle almost any end user request without input from the developer or administrator. As described later, the development platform can be customized by the user to handle any unusual requests."),
wherein the received non-routine request is triggered by analyzing, using at least one natural language processing algorithm, a learned interaction, wherein the interaction is learned using a deep learning algorithm (Column 7, lines 26-34, “In general, in an aspect, intents and slot information are received from an assistant platform based on requests of end-users of interaction assistants. The intents and slot information have been derived by natural language processing. Additional natural language processing his applied to the intents and slot information received from the assistant platform. Additional information about the requests of the end users is derived based on the additional natural language processing.”; Column 7, lines 54-60, “Machine learning techniques are automatically applied to stored sample utterances, stored general utterance patterns, or sample utterances proposed by developers of interaction applications, to identify additional general utterance patterns. The additional general utterance patterns in the set of available general utterance pattern our exposed by the user interface.”);
and providing a voice response (Column 5, lines 35-37, "The re-expressed speech markup language string is provided to an interaction assistant platform for use in a text to speech presentation of a response to an end user.").
McMahon does not specifically disclose: utilizing health conditions of the user to predict a topic of the non-routine request.
Kandpal teaches:
utilizing health conditions of the user to predict a topic of the non-routine request (Section IV, lines 1-3, "We tried to cover as many domains of diseases as we can for our chatbot. This Chatbot aims to diagnose basic healthcare difficulties we usually face in our daily lives"; Section IV, lines 4-6, "following domains are covered in this chatbot, this chatbot gives basic predictive diagnosis which can help patients to get an idea about what disease they might be facing."; Figure 12, "User Input: I am having cough, shortness of breath, fever chills"; The domains of diseases read on topics, the predictive diagnosis reads on predicting a topic, and the input symptoms of cough, shortness of breath, fever, and chills read on health conditions.).
Kandpal teaches using health conditions to predict a diagnosis from a user inquiry in order to manage medical problems (Section I, lines 51-54, "Virtual Assistants making a conversation via textual methods are contributing to identifying symptoms, chronic health problems managing medications and monitoring.").
McMahon and Kandpal are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified McMahon to incorporate the teachings of Kandpal to use health conditions to predict a medical topic from a user inquiry.  Doing so allows for managing medical problems.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US Patent Application Publication No. 2020/0273448), hereinafter Min, in view of Robert Jose et al. (US Patent Application Publication No. 2021/0174795), hereinafter Robert Jose.
Regarding claim 25, Min discloses a method for generating a command, the method comprising: processing sequences of data using a long short term memory recurrent neural network model (Paragraph 0017, lines 1-7, "In the embodiments described herein, a machine learning engine may be used to learn these patterns behind possible user commands (e.g., from historical data), and accurately predict if the current command has already been completed, or what the next command is likely to be. For example, a long short term memory (LSTM) network may be used to predict the end of a command.  An LSTM network is a variation of a Recurrent Neural Network (RNN)").
Min does not specifically disclose: predicting a topic of the command based on at least one observed behavioral parameter.
Robert Jose teaches: predicting a topic of the command based on at least one observed behavioral parameter (Abstract, lines 2-8, "The system determines a command that is expected to be received, and generates a voice command recommendation that corresponds to the predicted command. The predicted command can be based on the user's behavior, a plurality of users' behavior, environmental circumstances such as a phone call ring, or a combination thereof.").  Robert Jose teaches predicting a command based on a user’s behavior in order to assist the user and reduce the effort required by the user (Paragraph 0010, lines 1-9, "The present disclosure describes systems and methods for identifying the most convenient time and circumstance for a user to use voice commands instead of using remote controllers, and then suggest appropriate voice commands to the user. This functionality will help the system to be more assistive to the user by requiring minimal efforts for any interactive function. This functionality will help the user to understand the usage and advantages of a conversation system.").
Min and Robert Jose are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Min to incorporate the teachings of Robert Jose to predict a command based on a user’s behavior.  Doing so allows for assisting the user and reducing the effort required by the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Method and System for Utilizing an Artificial Intelligence (AI) Voice Response System to Derive Relevant Body Language and Augmented Context of a User” (“Method and System for Utilizing an Artificial Intelligence (AI) Voice Response System to Derive Relevant Body Language and Augmented Context of a User”, June 2019, An IP.com Prior Art Database Technical Disclosure, https://ip.com/IPCOM/000258713.) teaches a voice response system that receives and utilizes user data from connected devices.
“Personalizing Voice Menu of IVR Systems” (“Personalizing Voice Menu of IVR Systems”, February 2005, An IP.com Prior Art Database Technical Disclosure, https://ip.com/IPCOM/000078039, pp. 1-4.) teaches a voice response system that personalizes voice menus based on user data.
“Proloquo2Go Manual Version 4” (“Proloquo2Go Manual Version 4”, April 2015, AssistiveWare, pp. 1-81.) teaches a mobile device application for Augmentative and Alternative Communication (AAC).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Boggs whose telephone number is (571)272-2968. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES BOGGS/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657